Citation Nr: 1644169	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disability to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.  In August 2015 and April 2016, the Board remanded these matters for additional development.

The Board notes that the record includes a waiver of consideration by the Agency of Original Jurisdiction (AOJ) of that evidence received following the most recent Supplemental Statement of the Case.  Therefore, referral to the AOJ is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension is not shown in service, or within the initial post separation year; the post service findings for hypertension are not etiologically related to service, to include isolated instances of elevated blood pressure readings.

2.  Kidney disability is not shown in service and nephritis is not shown within the initial post separation year; post service findings for kidney disease are not attributable to disease or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for kidney disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records, along with private medical opinions submitted by the Veteran, have been associated with the claims file.  VA further obtained VA medical opinions on behalf of the Veteran.  VA provided the Veteran a hearing in these matters.
It is noted that the Veteran's claims were remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  During the appeal's remand status, VA afforded the Veteran an opportunity to provide outstanding private medical records or an authorization permitting the RO to obtain this information on his behalf.  Although a private medical opinion was received, no response to the request for outstanding medical records has been received even though the Board had previously notified the Veteran that VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA cannot assist in regard to obtaining private records when the Veteran is unwilling to provide the requested authorization for release of such information).

Accordingly, the Board will address the merits of the appeal.

II.  Service Connection

The Veteran seeks service connection for hypertension and kidney disease.  The Veteran reported onset of hypertension in service.  See VA Form 9 (March 2012).  He testified that he had elevated blood pressure reading in 1992 during service that went untreated and unmonitored.  He reported that he was formally diagnosed with hypertension in 2003.  He argues that hypertension was first manifested in service.  See Hearing Transcript at 15-19 (June 2015).  With regard to kidney disease, the Veteran argued that his current kidney disorder was related to injuring the kidney when he fell into a fox hole in 1992 during service, which went untreated.  The Veteran reported that his kidneys ached in the back area, and he went to sick call during service around 1992.  The Veteran acknowledged that his back hurt in service, but he also now believed that the pain was related to kidney injury.  See Hearing Transcript at 23-24 (June 2015).  He also reported that he had been told that his hypertension had caused his kidney disability.  Id. at 26.


In support of his claims, the Veteran submitted letters from private medical providers.  A January 2010 letter from PG (D.O) reflects that:

I am the primary care doctor for [redacted name].  He now has a history of cardiomyopathy, heart disease and chronic kidney disease.  These all could be due to (or worsened) by untreated hypertension.  In review of his service records he did on occasion have elevated blood pressure and he tells me it wasn't treated.

A May 2012 letter from SB (D.O.) reflects that the Veteran has hypertension and cardiomyopathy, and that "Left untreated high blood pressure can cause cardiomyopathy."  He further stated that "There is a service connection due to elevated blood pressure readings in service while in active military service."  See Third Party Correspondence (June 2012).

A faxed letter in December 2014 from DL (M.D.) reflects that the Veteran has "systemic hypertension" and has had this condition "for some time," which contributes to his cardiovascular disease.  See Third Party Correspondence (January 2015).

A September 2015 letter from MS (D.O.) reflects that the Veteran has heart failure and kidney failure "caused by his hypertension which was not treated while in the military."  He noted that, when he met the Veteran, the Veteran had multiple organ failure and was dependent on a ventilator and dialysis.  See Third Pary Correspondence (September 2015).

In a January 2016 letter, Dr. MS stated that the Veteran had severe kidney failure and end stage heart failure that "was more likely than not caused by hypertension that was diagnosed and not treated properly during his time in service."  Dr. MS reported that he had reviewed the Veteran's STRs dated from October 1992 through September 1995, which "contain a diagnosis of hypertension."  See Third Party Correspondence (January 2016).

In a September 2016 letter, Dr. MS argued that, given the elevated blood pressure findings in service, the Veteran should have received follow-up care and education based on hypertension treatment guidelines; he further suggested that the Veteran had untreated hypertension in service.  Specifically, he stated as follows:

Your reviewer site multiple elevations of blood pressure in their documentation, and claims that these are in the setting of pain, discomfort and illness, but does not acknowledge that further follow-up and repeat readings are recommended in this scenario.  Hypertension treatment guidelines mandate that the patient is given his blood pressure readings, told that they're elevated, given educational materials on hypertension and schedule follow-up of readings to assure that blood pressure has been brought under good control in a nonacute setting.  The patient was not provided with any of this recommended information and was not scheduled for further outpatient monitoring of their blood pressure.  Your reviewer also acknowledges that the patient was at a high risk for developing essential hypertension because of his family history and ethnicity which only emphasizes importance of adherence to these guidelines.  Failure to do so results in what did occur with this patient.  This patient did not know that he had a diagnosis of hypertension.  It went untreated for a number of years and the patient presented with advanced cardiomyopathy, cardiogenic shock and severe end organ hypoperfusion related to chronic hypertensive heart disease.  Your reviewer states that I have not provided any clinical information to support these claims but the entire course of the patient s care is in lines with advanced hypertensive cardiomyopathy.  His cardiomyopathy was early onset, aggressive, and concomitant with severely dilated ventricle and left ventricular hypertrophy.

See Third Party Correspondence (September 2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension and nephritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  Hypertension is not shown in service, or within the initial post separation year.  Also, the post service findings for hypertension are not etiologically related to service, to include instances of elevated blood pressure reading shown in service.

STRs show no diagnosis for hypertension although there were instances of elevated blood pressure readings associated with acute care visits.  For instance, a July 1993 "screening note of acute medical care" reflects an elevated blood pressure reading of 156/100 when the Veteran presented for back pain.

The Veteran was discharged from military service in 1995.  The Veteran filed an original claim for VA disability compensation in April 1999 and he did not report having hypertension related to service at that time.  The Veteran filed another claim for VA disability compensation in April 2009 for multiple disabilities he claimed had their onset in service, but he did not report hypertension.  In a June 2009, the Veteran indicated that he wished to "add high blood pressure" to his claim for benefits.  See VA 119 Report of Contact (June 2009).

Hypertension is medically documented many years after service separation.  The Veteran has not provided VA with medical records for the period of time dating from service discharge to 2005, or information to enable VA to obtain those records on his behalf.  Private medical evaluations dated December 2005 to August 2006 reflect impressions that included cardiomyopathy, congestive heart failure, hypertension (140/104), obstructive sleep apnea, and obesity (260 pounds).  There are no documented findings for hypertension prior to 2005.  VA treatment records dated since April 2009 reflect follow-up care for multiple medical disorders to include hypertension.

Report of VA examination dated in September 2009 reflects history of hypertension in service.  The examiner noted that there was only one blood pressure reading in the abnormal range that was recorded during an episode of pain associated with the low back.  He stated that all other readings were normal.  The examiner opined that hypertension was not related to service because he had only one instance of abnormal blood pressure recorded in service that is more likely than not secondary to acute exacerbation of back pain.  The examiner noted that hypertension was not shown or treated in service, and only became apparent after his cardiac problems started, which the record shows was many years after service.

Report of VA hypertension examination dated in December 2015 reflects that the Veteran has a diagnosis for hypertension (onset at least 2005).  By history, the Veteran took anti-hypertensive medication since roughly 2005 and was diagnosed with hypertension in the 1990's after leaving the military.  The examiner opined that the Veteran's hypertension is less likely related to service.  The examiner reasoned that hypertension was not related to service because it was not shown in service or monitored in service, and the one high blood pressure reading was due to pain.  See C&P Exam (December 2015).

A VA medical opinion dated May 2016 reflects that it is less likely than not that hypertension is related to military service because:  (1) There is no diagnosis for hypertension in service; (2) Report of medical history dated in August 1992 is negative for hypertension; and (3) The etiology of the Veteran's condition is more than likely due to his family history.  The VA medical opinion referenced a November 2015 health note, which indicated a positive family history for diabetes, heart problems, hypertension, and stroke.  The VA medical opinion noted that the Veteran had risk factors other than family history for hypertension that included being African American and having diabetes mellitus.  The VA medical opinion considered the Veteran's theory that his elevated blood pressure readings in service were either proof of or indicia of later diagnosed hypertension; however, the VA medical professional concluded that these readings did not show that hypertension was first manifested in service because the readings showing elevated blood pressure were all taken during episodes of illness, pain, or nervousness.  The VA medical opinion further considered the Veteran's private medical providers' theory is that the Veteran had "untreated" hypertension in service; however, the VA medical professional concluded that the presence of untreated hypertension was not supported on review of the Veteran's STRs and that the private medical providers' theory was speculative.  In this regard, she noted that "There are numerous factors that cause elevation in blood pressure readings such as stress, illness or pain.  The blood pressures were taken when there was stress, illness or pain as noted above."

The medical evidence showing that the Veteran did not have a diagnosis for hypertension in service and the many years intervening service and the first documented findings for hypertension, coupled with the negative VA medical opinion dated in May 2016, weigh against the claim for service connection for hypertension.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran is not competent to diagnose himself with having had hypertension in service or having hypertension post service that is etiologically related elevated blood pressure readings noted in service.  The etiology of hypertension is a complex medical matter beyond the ken of a layman and not susceptible to lay observation unlike a broken leg.  Jandreau, supra. at 1377; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, the Veteran's opinion in this matter has no probative value.

The Board has considered the Veteran's theory that he had hypertension in service along with the private medical opinions submitted in support of his claim.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Also, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Factors considered when assessing the probative value of a medical opinion include the physician's access to the claims file along with the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With respect to the January 2010 letter from Dr. PG, the Board finds that his opinion linking various medical problems of the Veteran to untreated hypertension has no probative value.  First, the opinion is speculative; the doctor states that untreated hypertension "could" have caused the Veteran's medical problems.  Second, although the doctor referenced that STRs showed elevated blood pressure readings, he provided no opinion clearly finding that the Veteran had hypertension in service.  The doctor suggests that the Veteran possibly had untreated hypertension and this could have caused his other medical problems.  The Board finds that the doctor did not provide any clear conclusions with a supporting rational.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Therefore, this opinion has no probative value.

With respect to the May 2012 letter from Dr. SB, the Board finds that this opinion has no probative value because the doctor does not indicate whether the Veteran had onset of hypertension in service or otherwise related to service.  Also, his legal conclusion that "There is a service connection due to elevated blood pressure readings in service" is wholly inaccurate since the presence of elevated blood pressure readings without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to the December 2014 letter from Dr. DL, noting that the Veteran had hypertension "for some time," the Board finds that this opinion has no probative value.  The letter does not address the seminal matter in this case (whether the Veteran had hypertension in service or otherwise related to service) with any detail or specificity.  For him to state simply that the Veteran had hypertension "for some time" does not place it within his period service or the initial post separation year.  Also, the basis for his conclusion that the Veteran has had hypertension "for some time" is entirely unstated.

The Board has further considered the many letters submitted by Dr. MS dated in 2015 and 2016, which reflect his medical opinion that the Veteran had untreated hypertension in service.  The doctor stated that he had reviewed the Veteran's STRs dated from October 1992 through September 1995, which "contain a diagnosis of hypertension."  The doctor further expressed disagreement with the May 2016 VA medical opinion in this matter.

The Board finds that the medical opinions of Dr. MS have diminished probative value for the following reasons.  First, the doctor incorrectly reports that the STRs include a diagnosis for hypertension, which it does not.  Second, he does not dispute the May 2016 VA medical opinion finding that the elevated blood pressure findings shown in service were in the context of pain, discomfort, and illness; and he does not dispute the May 2016 VA medical opinion finding that the Veteran had risk factors for hypertension because of family history and ethnicity.  Third, the doctor's collateral attack on the Veteran's medical care in service does not tend to show that the Veteran actually had hypertension in service or that it did not begin during the many years intervening service and the first documented medical diagnosis for hypertension.  Fourth, the doctor reasons that the Veteran had untreated hypertension based on the presence of cardiomyopathy that was "early onset, aggressive, and concomitant with severely dilated ventricle and left ventricular hypertrophy."  However, he does not explain the significance of these medical findings as supporting his belief that hypertension was present in service and untreated.  Other than pointing to the instances of elevated blood pressure reading during acute medical care in service, he gives no explanation as to why he believes that the Veteran's had onset of untreated hypertension during the 3 years of service rather than in the many more years intervening service and the first findings for abnormal cardiovascular pathology.

Again, although the Dr. MS generically reports "early onset" and "aggressive" cardiomyopathy as supporting bases for the presence of untreated hypertension in service, he does not identify a date of onset for cardiomyopathy or explain how the early onset of this disease process supports his theory that the Veteran had untreated hypertension in service between 1992 and 1995.  In this case, Dr. MS medical opinions are inadequate to support the Veteran's claim for service connection for hypertension as his conclusions do not include supporting data accompanied by a reasoned medical explanation connecting the two, as discussed above.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  See also, Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Board acknowledges the theory that there was untreated hypertension in service.  However, the Board finds that the medical evidence advancing this theory is not persuasive as addressed above.  The STRs showing no diagnosis for hypertension, the many years intervening service and the first diagnosis for hypertension, and the negative May 2016 VA medical opinion are more probative in this matter.  The May 2016 VA medical opinion is highly probative as it was prepared by a skilled, trained and neutral medical professional after review of the claims file and consideration of the theory of untreated hypertension in service.  Also, the May 2016 VA medical opinion includes a complete rationale for the medical conclusions reached and fully addressed the theory of untreated hypertension in service.  Notably, Dr. MS's medical opinion did not dispute the important findings underpinning the May 2016 VA medical opinion to include that the elevated blood pressure findings shown in service were in the context of pain, discomfort, and illness, and that the Veteran had risk factors for hypertension because of family history and ethnicity.

The Board acknowledges the private medical evidence submitted indicating that the Veteran is totally disabled due to medical conditions.  However, this is not relevant evidence for the purpose of establishing entitlement to service connection for hypertension and, therefore, this evidence has no probative value.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied

Kidney Disease

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for kidney disease.  Kidney disability is not shown in service and nephritis is not shown within the initial post separation year; post service findings for kidney disease are not attributable to disease or injury incurred in or aggravated by service.

STRs show no disease or injury of either kidney.  In May 1993, the Veteran presented for gross hematuria and intravenous pyelogram (IVP) showed unremarkable kidney and right calyceal diverticulum (congenital abnormality).  The Veteran was discharged from military service in 1995.  Kidney disease is medically documented many years after service separation.

Private medical evaluations dated in December 2005 to August 2006 reflect an impression that included cardiomyopathy, congestive heart failure, hypertension (140/104), obstructive sleep apnea, and obesity (260 pounds).  VA treatment records dated since April 2009 reflect follow-up care for multiple medical disorders to include hypertension and chronic kidney disease.  Private treatment records dated since 2005 show that the Veteran was followed for congestive heart failure, chronic kidney disease, and other medical problems.

Reports of VA examination dated in December 2015 reflects diagnoses for kidney disease to include diabetic nephropathy (onset after 2008), nephrolithiasis (kidney stones diagnosed in 2005), and renal insufficiency (onset at least 2005).  The examiner opined that the Veteran's caliceal diverticula, hematuria, hypertension, diabetic nephropathy kidney disease are less likely related to service.  The examiner reasoned that caliceal diverticulum is congenital in origin, which was also the likely the cause of hematuria; and that nephropathy is due to diabetes, and neither condition was shown in service.

A May 2016 VA medical opinion reflects that, based on review of the claims file to include the STRs, there is no indication that the Veteran had either an untreated or misidentified kidney injury.  The opinion noted that the Veteran had been followed in service by an urologist multiple times for urinary tract infection with blood in the urine and that there were no medical findings for a declining glomerular filtration rate (GFR).  The opinion further noted that hematuria can be caused by prostate or urethra issues, such as, urethritis or passage of a stone; and that the STRs document the presence of a right kidney stone and prostatitis, which would be consistent with complaints of pain radiating to the right.  The opinion reflects that, while kidney problems can cause hematuria, the STRs reflect none of the kidney conditions manifested by hematuria (i.e. benign renal mass, malignant renal mast, glomerular bleeding, structural disease, pyelonephritis, hypercalciuria, hyperuricosuria, malignant hypertension, renal vein thrombus arteriovenous malformation, sickle cell disease, ureter malignancy, structure, and polyp).  It was noted that the Veteran had a ureter or renal stone which can result in hematuria.  It was further noted that the Veteran had risk factors for kidney disease that include diabetes, hypertension, and cardiovascular disease in addition to obesity.

The STRs and VA medical opinions weigh against the claim for service connection for kidney disease.

The Board accepts that the Veteran is competent to report any injuries, symptoms, and treatment he may have received.  Layno, supra.  In this regard, the Board accepts the Veteran's history of injury when he fell into a fox hole in 1992 during service, and that he had pain in the area of his back and kidneys.  However, the Board finds the Veteran is not competent to diagnose himself with having had an injury to one or both kidney, which are generally protected from injury by the ribs and muscles of the back, since this is not susceptible to lay observation and he lacks any medical expertise.  See Jandreau supra. at 1377; see also, Buchanan supra.  Similarly, the Veteran's is not competent to report that hematuria in service was related to kidney disorder/disease as this is complex medical determination not susceptible to lay observation.  Therefore, the Veteran's opinion that he sustained a kidney injury in service and that his current disability is etiologically related to in-service kidney injury has no probative value.

While the STRs show lower urinary tract infection causing hematuria and right kidney stone causing right flank pain, STRs show no indication of abnormal pathology indicative of kidney disease.  Moreover, the private medical evidence submitted in the appeal suggests strongly that kidney disease is related to hypertension, which is a nonservice-connected disability.  None of the kidney disorders shown during this appeal are etiologically linked to disease or injury incurred in service.

Because hypertension is not a service-connected disability, service connection may not be granted based on secondary service connection under 38 C.F.R. § 3.310(a).

The Board has considered the September 2016 medical opinion from Dr. MS.  He stated that that:

His Initial [sic] organ damage from acute tubular necrosis of his kidneys improved to a stable chronic kidney disease state without requiring dialysis.  This suggests that his chronic kidney disease was related to the initial insult of kidney hyperperfusion from cardiogenic shock and not necessarily diabetic nephropathy as was mentioned in the reviewer's documentation.

The Board finds that this statement is abundantly unclear and does not clearly reflect any material difference of opinion with the May 2016 VA medical opinion.  Moreover, Dr. MS has clearly indicated his belief that the Veteran's kidney disease is secondary to hypertension, a nonservice-connected disability.  Therefore, his statement suggesting that kidney disease is not related to diabetes is immaterial and irrelevant to this matter.

The Board assigns greater probative value in this matter to the STRs that show no kidney disease, to the private medical evidence relating the kidney disease shown during this appeal to hypertension, and to the May 2016 VA medical opinion indicating that the Veteran's complaints and symptoms (pain and blood in urine) were not misidentified and untreated symptoms of early kidney disease.  This medical evidence is more probative than the Veteran's unsubstantiated opinion because it was prepared by skilled, trained and medical professionals.  Also, the May 2016 VA medical opinion includes a complete rationale for the conclusions reached.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied


ORDER

Service connection for hypertension is denied.

Service connection for kidney disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


